DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 30, 2019 and October 18, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aides et al. (US 2020/0076988 A1) in view of Waters et al. (US 5,657,426 A).
As to claim 1, Aides discloses a computing device [400 on FIG. 4] comprising: 
a processor [402 on FIG. 4]; 
a network interface [406 on FIG. 4] coupled to the processor to enable communication over a network [410 on FIG. 4]; 
a storage device [408 on FIG. 4] for content and programming coupled to the processor; 
a sound engine [416 on FIG. 4] stored in the storage device, wherein an execution of the sound engine by the processor configures the computing device to perform acts comprising: receiving a video feed [As shown in this example, an audiovisual stream or file 102 may be input for processing and received at 302. paragraph 0017]; 
dividing the video feed into a sequence of video segments [At 306, audio and video stacks may be generated by audio stack generator 108 from distinct audio stream (or file portion) 104 and a distinct video stream (or file portion) 106. paragraph 0017]; 
for each video segment: extracting visual features of the video segment [Video processing network 116 may be fed with video stack 112 including 5 frames of 120×120 pixels of a video stream at 25 fps. paragraph 0018]; 
generating a predicted spectrogram based on the extracted visual features [Other representations and formats, such as raw audio, spectrograms, etc., as well as other rates, lengths, sizes, and resolutions, may be used by the present systems and methods as well. paragraph 0018]; and
 

Aides discloses sound tract in pronunciation [paragraph 0021] but fails to disclose concatenating all synthetic audio of the video.
However, Waters teaches concatenating all synthetic audio waveforms of the video feed to generate a synthetic soundtrack that is synchronized with the video feed [column 4, lines 21-24].  
Aides and Waters are analogous because they are all directed to synchronize audio and video system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the combination of synthetic audio with the video taught by Waters in a computer device such as that of Aides as suggested by Waters, for the obvious purpose of synchronicity between the audio and video portions can be achieved such as video image is generated at a predictable intervals.

As to claim 2, Aides discloses the computing device of claim 1, wherein each video segment is a video frame [paragraph 0027].  

As to claim 3, Aides discloses the computing device of claim 1, wherein extracting visual features in the video segment comprises identifying one or more topics of the video segment [paragraph 0032].


As to claim 5, Aides discloses the computing device of claim 4, wherein a synthetic audio waveform associated with the dominant feature is emphasized, whereas each synthetic audio waveform associated with the one or more non-dominant visual features is de-emphasized [paragraph 0020].  

As to claim 6, Aides discloses the computing device of claim 1, wherein the determination is performed substantially in real time [paragraph 0033].  

As to claim 7, Aides discloses the computing device of claim 1, wherein generating a predicted spectrogram comprises: providing the extracted visual features into a generator operative to create the predicted spectrogram based on the extracted visual features [paragraph 0020]. 

As to claim 9, Aides discloses the computing device of claim 1, wherein: [P201901806US01]Page 26 of 31[IBM.P0131US]the computing device is a user device; a camera is coupled to the processor; and the video feed is received from the camera [paragraph 0016]. 

As to claim 10, Aides discloses a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions 
receiving a video feed [As shown in this example, an audiovisual stream or file 102 may be input for processing and received at 302. paragraph 0017]; 
dividing the video feed into a sequence of video segments [At 306, audio and video stacks may be generated by audio stack generator 108 from distinct audio stream (or file portion) 104 and a distinct video stream (or file portion) 106. paragraph 0017]; 
for each video segment: extracting visual features of the video segment [Video processing network 116 may be fed with video stack 112 including 5 frames of 120×120 pixels of a video stream at 25 fps. paragraph 0018]; 
generating a predicted spectrogram based on the extracted visual features [Other representations and formats, such as raw audio, spectrograms, etc., as well as other rates, lengths, sizes, and resolutions, may be used by the present systems and methods as well. paragraph 0018]; and 
generating a synthetic audio waveform from the predicted spectrogram [Given input audio, a synchronized synthetic video may be generated based on the temporal features detected in the audio by generating matching visual features that provide the appropriate temporal correspondence. paragraph 0020]. 
Aides discloses sound tract in pronunciation [paragraph 0021] but fails to disclose concatenating all synthetic audio of the video.
However, Waters teaches concatenating all synthetic audio waveforms of the video feed to generate a synthetic soundtrack that is synchronized with the video feed [column 4, lines 21-24].  


As to claim 11, see claim 2’s rejection above.

As to claim 12, see claim 3’s rejection above.

As to claim 13, see claim 4’s rejection above.

As to claim 14, see claim 5’s rejection above.

As to claim 15, see claim 6’s rejection above.

As to claim 16, see claim 7’s rejection above. 

As to claim 18, Aides discloses a computing device [400 on FIG. 4] comprising: 
a processor [402 on FIG. 4]; 
a sound engine [416 on FIG. 4] configured to perform acts comprising: dividing the video feed into a sequence of video segments [At 306, audio and video stacks may be generated by 108 from distinct audio stream (or file portion) 104 and a distinct video stream (or file portion) 106. paragraph 0017]; 
for each video segment: extracting visual features of the video segment; generating a predicted spectrogram based on the extracted visual features [Video processing network 116 may be fed with video stack 112 including 5 frames of 120×120 pixels of a video stream at 25 fps. paragraph 0018]; and 
generating a synthetic audio waveform from the predicted spectrogram [Given input audio, a synchronized synthetic video may be generated based on the temporal features detected in the audio by generating matching visual features that provide the appropriate temporal correspondence. paragraph 0020].
Aides discloses sound tract in pronunciation [paragraph 0021] but fails to disclose concatenating all synthetic audio of the video.
However, Waters teaches concatenating all synthetic audio waveforms of the video feed to generate a synthetic soundtrack that is synchronized with the video feed [column 4, lines 21-24].  
Aides and Waters are analogous because they are all directed to synchronize audio and video system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the combination of synthetic audio with the video taught by Waters in a computer device such as that of Aides as suggested by Waters, for the obvious purpose of synchronicity between the audio and video portions can be achieved such as video image is generated at a predictable intervals. 

As to claim 19, see claim 2’s rejection above. 

As to claim 21, see claim 9’s rejection above.





Allowable Subject Matter
Claims 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 21, 2021